DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1a.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1b.	The amendment filed on 05 October 2021 has been entered.
Claim Status:
1c.	Claims 1-20 and 22-24 are pending and under consideration.

Information Disclosure Statement:


2.	The information disclosure statement (IDS) submitted on 07 April 2021 was received and complied with the provisions of 37 CFR §§1.97 and 1.98.  The attached references were considered as to the merits in the office action mailed on 06 July 2021. However, upon further review, reference # 503 is missing a date. Therefore, for completeness, page 22 of the IDS of 04/07/2021 is attached to provide a date for reference #503.

Response to Applicants’ amendment and arguments:
3. 	The following objection and rejections are withdrawn in light of Applicants’ amendment and arguments:  
3a.	All of the objections and rejections of cancelled claims are moot. 
3b.	The objection to the specification of is withdrawn. The embedded hyperlink and/or other form of browser-executable code has been deleted. 

3d.	The rejection of claim 14 made under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, is withdrawn. Amended claim 14 now further limits the cell recited in claim 13.
3e.	The rejection of claims 13-20 and 22 made under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph (scope of enablement) is withdrawn. Amended claims 13, 18, and 22 now recite in the preamble “ameliorating or treating a folate receptor-expressing cancer”, which is enabled. 

Conclusion:

4.	Claims 1-20 and 22-24 are allowed.

Advisory Information:
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOZIA M HAMUD whose telephone number is (571)272-0884. The examiner can normally be reached Monday-Friday 8AM-4:30Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FOZIA M HAMUD/Examiner, Art Unit 1647      
10 November 2021

/BRIDGET E BUNNER/Primary Examiner, Art Unit 1647